Exhibit 10.13
ABM INDUSTRIES INCORPORATED
STATEMENT OF TERMS AND CONDITIONS APPLICABLE
TO RESTRICTED STOCK UNITS
GRANTED PURSUANT TO
THE 2006 EQUITY INCENTIVE PLAN
TO DIRECTORS WHO ELECT TO RELINQUISH THEIR
RETIREMENT BENEFITS EFFECTIVE NOVEMBER 1, 2006
(As Amended and Restated September 8, 2010)
I. INTRODUCTION
The following terms and conditions shall apply to each Restricted Stock Unit
Award granted under the Plan to a Director who elects, prior to November 1,
2006, to relinquish his retirement benefits. This Statement of Terms and
Conditions is subject to the terms of the Plan and of any Award made pursuant to
the Plan. In the event of any inconsistency between this Statement of Terms and
Conditions and the Plan, the Plan shall govern.
II. DEFINITIONS
Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan. When capitalized in
this Statement of Terms and Conditions, the following additional terms shall
have the meaning set forth below:
A. “Grant Date” means the date of the 2007 annual meeting of the stockholders of
the Company.
B. “Retirement” means the voluntary termination of service by a non-employee
Director at (i) age 65 or older or (ii) age 55 or older at a time when age plus
years of service equals or exceeds 65.
III. RESTRICTED STOCK UNITS
A. Agreement. The Restricted Stock Unit Award shall be evidenced by an Agreement
to be executed by the Participant and the Company setting forth the terms and
conditions of the Award. Each Award Agreement shall incorporate by reference and
be subject to this Statement of Terms and Conditions and the terms and
conditions of the Plan.
B. Special Restrictions. The Restricted Stock Unit Award shall contain the
following terms, conditions and restrictions and such additional terms,
conditions and restrictions as may be determined by the Administrator prior to
the adoption of this Statement of Terms and Conditions; provided, however, that
no Award shall be subject to additional terms, conditions and restrictions which
are more favorable to a Participant than the terms, conditions and restrictions
set forth in the Plan, the Restricted Stock Unit Award Agreement, or this
Statement of Terms and Conditions.

 



--------------------------------------------------------------------------------



 



     1. Forfeiture Restrictions. Until November 1, 2007, the Restricted Stock
Units granted to a Participant shall, if the Participant voluntarily resigns his
or her position as a Director of the Company for any reason other than
Disability, as determined pursuant to Section 409A(a)(2)(C) of the Code, as
amended, or in connection with a Change in Control be returned to the Company
forthwith, and all the rights of the Participant to such Shares or Restricted
Stock Units shall immediately terminate. Notwithstanding the foregoing, if a
Director ceases to be a Director on account of his or her death, disability or
failure to be nominated to Board for election at the 2007 annual meeting or a
Change in Control, such Director shall be deemed to have elected to receive his
or her retirement benefits as a credit to a deferred compensation account under
the Company’s Deferred Compensation Plan for Non-Employee Directors.
     2. Transfer Restriction. Until the time of payment of Restricted Stock
Units as provided in Section III.E, the Restricted Stock Units shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of. A
Participant shall not be permitted to sell, transfer, pledge, assign or encumber
such Restricted Stock Units, other than pursuant to a qualified domestic
relations order as defined in the Internal Revenue Code of 1986, as amended.
C. Dividends or Dividend Equivalents. Dividend equivalents credited in respect
of Restricted Stock Units shall be converted into additional Restricted Stock
Units, which will be subject to all of the terms and conditions of the
underlying Restricted Stock Unit Award, including the same vesting restrictions
as the underlying Award.
D. No Shareholder Rights for Restricted Stock Units. Neither a Participant nor
any person entitled to exercise a Participant’s rights in the event of the
Participant’s death shall have any of the rights of a shareholder with respect
to the Share Equivalents subject to a Restricted Stock Unit Award except to the
extent that restrictions have lapsed and Shares have been issued upon the
payment of any vested Restricted Stock Unit Award.
E. Time of Payment of Restricted Stock Units. On the date when the Participant
ceases to be a Director for any reason, which cessation constitutes a
“separation from service” within the meaning of Section 409A of the Code, all
Restricted Stock Units that were not forfeited pursuant to Section III.B shall
be paid to the Participant as soon as reasonably practicable after the date of
such separation from service but not later than 75 days following the date of
such separation from service. Payment shall be made in Shares.
IV. CHANGE IN CONTROL
In the event of a Change in Control, all outstanding Restricted Stock Unit
Awards shall become 100% vested and immediately payable, provided that such
Change in Control constitutes a “change in effective ownership or control” of
the Company within the meaning of Section 409A of the Code.
V. MISCELLANEOUS
A. Information Notification. Any information required to be given under the
terms of an Award Agreement shall be addressed to the Company in care of Senior
Vice President, Human Resources, ABM Industries Incorporated, 160 Pacific
Avenue, Suite 222, San Francisco, CA 94111 and any notice to be given to a
Participant shall be addressed to him or her at the address

2



--------------------------------------------------------------------------------



 



indicated beneath his or her name on the Award Agreement or such other address
as either party may designate in writing to the other. Any such notice shall be
deemed to have been duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered or certified and deposited (postage
or registration or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States.
B. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under an Award Agreement, shall be
conclusive.
C. No Effect on Other Benefit Plans. Nothing herein contained shall affect a
Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Company to its non-employee
directors.
D. Tax Payments. Each Participant shall agree to satisfy any applicable federal,
state or local income taxes associated with an Award.
E. Successors. This Statement of Terms and Conditions and the Award Agreements
shall be binding upon and inure to the benefit of any successor or successors of
the Company. “Participant” as used herein shall include the Participant’s
Beneficiary.
F. Governing Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Award Agreements shall be governed by
the laws of the State of Delaware.

3